DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  Examiner notes that no limitations in Claims 1-20 invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 11194656. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are substantially equivalent (Claim 1, representative: memory system comprising: memory; controller including coder; and signal lines for transmitting coded data)- error detection and error correction via variable length conversion for data and bit transitions/toggles- to Claims 1-20 of US Patent No. 11194656- (Claim 1, representative: memory system comprising: a non-volatile memory; and a controller that includes a first toggle encoder to encode first data into second data and transmit the second data to the non-volatile memory).
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.	This is an obviousness-type double patenting rejection.
.	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.

Claim Rejections - 35 USC ' 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
*	      Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by KOBAYASHI et al. (USP No. 6029264).

As per Claims 1-20, KOBAYASHI discloses controller for accessing data for storage wherein same data of 1st length is encoded via error correction code   to result in coded data of  2nd  length wherein of 1st length is smaller than of  2nd  length (e.g., col. 1 lines 26-36: expanded or longer) and wherein coded data is a coded bit (e.g., col. 1 lines 26-36) sequence, same coded bit sequence further processed via a transition/toggle constraint logic (also known as run-limited coder) to limit number of bit transitions/toggles for improved data handling and wherein data transfer is synchronized for correct transmission,  e.g., Fig. 4 and col. 1 lines 14-21: “A primary objective of any digital communication system is to transmit information at the maximum possible rate and receive it with minimum errors or distortion. Similarly, a main design objective of data storage system is to allow the system to store information with the maximum possible density and to retrieve it with the least possible errors. A variety of error control coding schemes, channels with constraint, and digital modulation with constraint have been devised to improve data transmission and recording systems….


    PNG
    media_image1.png
    110
    511
    media_image1.png
    Greyscale

[col. 1 lines 26-36] Error control codes such as block codes and convolutional codes are usually applied to digital sequences for the purpose of coping with errors which may happen in bursts as well as randomly. Basically, error control coding expands the information sequence by adding additional bits for error correction/detection purposes. The encoded sequence then contains some constraint or redundancy. Such constraint is then exploited by the receiver to identify possible errors that may exist in the received sequence. For example, if the received sequence does not satisfy parity-check equations, then the receiver detects the existence of some errors and, in some cases, can correct them.
[col. 2 lines 38-46] Another class of codes, often used in digital recording, is run-length limited codes, denoted (d,k)-limited codes. The integer parameters d and k represent the minimum and maximum numbers of runs of either 0's or 1's that are allowed in the encoded sequence. The lower bound d is chosen from the ISI consideration, and the upper bound k is set to insure clock synchronization capability at the receiver side.
[col. 12 lines 1-11] In the discussion above, only concatenated systems with two encoders have been discussed (i.e., the inner and outer encoders) at the transmitter and the corresponding two decoders at the receiver. The invention can be extended to a concatenated system with three or more encoders. An example of such a concatenation is one which contains a product encoder, followed by a partial-response channel (or a runlength-limited coder), as is often found in a digital storage system. As indicated above, a product code is by itself equivalent to a concatenated code with an interleaver in-between.”
As per Claims:
1,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,   memory system comprising: a memory; a controller that includes a first encoder configured to encode first data having a first bit length and a first number of toggles, into second data having a second bit (e.g.,  KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length longer than the first bit length and a second number of toggles (e.g.,   KOBAYASHI’s col. 12 lines 1-11: bit toggle/transition adjusted, run-length limited) smaller than the first number of toggles; and a plurality of signal (e.g.,  KOBAYASHI’s Fig. 4: data coupling source and channel) lines between the memory and the controller, wherein the controller transmits the second data to the memory via one of the plurality of signal (e.g.,  KOBAYASHI’s Fig. 4: data coupling source and channel) lines.

2,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    memory system according to claim 1, wherein the controller is configured to transmit a first (e.g.,   KOBAYASHI’s col. 2 lines 38-46: timing/sync) synchronous signal notifying the memory of a timing for receiving the second data, to the memory.
3,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    memory system comprising: a memory; and a controller that includes a plurality of first encoders connected to corresponding signal (e.g.,  KOBAYASHI’s Fig. 4: data coupling source and channel) lines and configured to respectively encode first data having a first bit length and a first number of toggles, into second data having a second bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length longer than the first bit length and a second number of (e.g.,   KOBAYASHI’s col. 12 lines 1-11: expanded or longer or adjusted, run-length limited) toggles smaller than the first number of toggles, and transmits the second data to the memory via the signal (e.g.,  KOBAYASHI’s Fig. 4: data coupling source and channel) lines.
4,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    memory system according to claim 3, wherein the controller is configured to transmit a first (e.g.,   KOBAYASHI’s col. 2 lines 38-46: timing/sync) synchronous signal notifying the memory of a timing for receiving the second data, to the memory.
5,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method of controlling a memory system including a non-volatile memory and a plurality of signal (e.g.,  KOBAYASHI’s Fig. 4: data coupling source and channel) lines, the method comprising: encoding first data having a first bit length and a first number of toggles, into second data having a second bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length longer than the first bit length and a second number of (e.g.,   KOBAYASHI’s col. 12 lines 1-11: expanded or longer or adjusted, run-length limited) toggles smaller than the first number of toggles; and transmitting the second data to the non-volatile memory via one of the plurality of signal (e.g.,  KOBAYASHI’s Fig. 4: data coupling source and channel) lines.
6,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 5, further comprising transmitting a first (e.g.,   KOBAYASHI’s col. 2 lines 38-46: timing/sync) synchronous signal notifying the non-volatile memory of a timing for receiving the second data, to the non-volatile memory.
7,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 6, wherein the number of times the first (e.g.,   KOBAYASHI’s col. 2 lines 38-46: timing/sync) synchronous signal is transmitted corresponds to the second bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length.
8,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 7, further comprising (e.g.,  KOBAYASHI’s  col. 1 lines 49-60: ) decoding the second data into the first data after the second data is transmitted to the non-volatile memory and storing the (e.g.,  KOBAYASHI’s  col. 1 lines 49-60: ) decoded first data in a memory cell array.
9,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 8, further comprising (e.g.,  KOBAYASHI’s  col. 1 lines 49-60: ) decoding third data received from the non-volatile memory into fourth data, the third data having the second bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length and the second number of toggles and the fourth data having the first bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length and the first number of toggles.
10,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 9, further comprising transmitting a second (e.g.,   KOBAYASHI’s col. 2 lines 38-46: timing/sync) synchronous signal notifying the controller of a timing for receiving the fourth data, to the controller.
11,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 10, wherein the number of times the second (e.g.,   KOBAYASHI’s col. 2 lines 38-46: timing/sync) synchronous signal is transmitted corresponds to the fourth bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length.
12,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 9, further comprising transmitting an (e.g., KOBAYASHI’s col. 2 lines 38-46: timing/sync/ready transfer status) instruction signal that (e.g., KOBAYASHI’s col. 2 lines 38-46: timing/sync/ready transfer status) instructs the non-volatile memory to output the fourth data, to the non-volatile memory.
13,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 12, wherein the number of times the (e.g., KOBAYASHI’s col. 2 lines 38-46: timing/sync/ready transfer status) instruction signal is transmitted corresponds to the fourth bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length.
14,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 12, further comprising generating a second (e.g.,   KOBAYASHI’s col. 2 lines 38-46: timing/sync) synchronous signal notifying the controller of a timing for receiving the fourth data, in accordance with the (e.g., KOBAYASHI’s col. 2 lines 38-46: timing/sync/ready transfer status) instruction signal.
15,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 9, further comprising (e.g.,  KOBAYASHI’s  col. 1 lines 49-60: ) decoding the fourth data transmitted from the non-volatile memory into the third data.
16,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 15, wherein bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) lengths of the second data and the fourth data are the same.
17,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 5, further comprising (e.g.,  KOBAYASHI’s  col. 1 lines 26-30: ) randomizing the second data before the second data is transmitted to the non-volatile memory.
18,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 5, further comprising (e.g.,  KOBAYASHI’s  col. 1 lines 26-30: ) randomizing the second data after the second data is transmitted to the non-volatile memory and writing the (e.g.,  KOBAYASHI’s  col. 1 lines 26-30: ) randomized second data to a memory cell array.
19,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 5, further comprising encoding any data having the first bit length into encoded data having the second bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length, such that a number of toggles in said any data is less than or equal to a number of toggles in said encoded data.
20,   KOBAYASHI discloses, in Fig. 4 and related description at cols. 1, 2, 12  et seq.,    method according to claim 5, further comprising encoding any data having the first bit length into encoded data having the second bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length, such that an average number of toggles in a group of said any data having the first bit length is greater than an average number of toggles in a corresponding group of said encoded data having the second bit (e.g.,   KOBAYASHI’s col. 1 lines 26-36: expanded or longer) length.
 ****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20020184549) to Ehmann discloses method for operating a semiconductor memory device, wherein “parallel data communication arrangement susceptible to skewing data, comprising: a parallel bus having parallel bus lines adapted to transfer digital data from a data file, the parallel bus lines being arranged in a plurality of groups wherein each group includes a plurality of data-carrying lines and a clock path adapted to carry a clock signal for synchronizing digital data carried over the plurality of data-carrying lines of the group; a first module adapted to separate portions of data from the data file into separate sets of data, and repeatedly transfer the sets of data concurrently on the plurality of groups of bus lines along with the clock signals for the respective groups, selected ones of the sets of data including synchronization codes that are used to toggle the bus lines; and a second module adapted to collect, for each group, the sets of data according to timing defined as a function of the clock signal received for the group, and further adapted to search for the synchronization codes and, in response thereto, to adjust the timing and therein align the data collected for each group with the clock signal received for the group..…”  

Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Guy J Lamarre/
Primary Examiner, Art Unit 2112